Citation Nr: 1430318	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral residuals of shin splints.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left ankle disability, to include Achilles bursitis.

5.  Entitlement to service connection for a lower respiratory disease, to include bronchitis and asthma.

6.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a headache disability, to include as secondary to service-connected allergic rhinitis.

8.  Entitlement to an initial compensable rating for left ear hearing loss.

9.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) from November 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas, respectively.  In the November 2007 decision, the RO denied entitlement to service connection for a left shoulder disability, bilateral shin splints, a left ankle disability, sinusitis, GERD/gastritis, and headaches.  In the February 2011 decision, the RO denied entitlement to service connection for right ear hearing loss and granted service connection for left ear hearing loss and assigned an initial noncompensable disability rating, effective July 14, 2010.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claims. 
The Veteran testified before the undersigned at a September 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with the record.

In December 2012 and June 2013, the Board remanded the service connection issues on appeal and the appeal for a higher initial rating for left ear hearing loss for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for an upper respiratory disease (claimed as sinusitis), and the Board had remanded this issue in December 2012 and June 2013 for further development.  In December 2013, the Appeals Management Center (AMC) granted service connection for allergic rhinitis, and thereby resolved the appeal as to that issue.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left ankle disability and a headache disability and entitlement to a higher initial rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss in the right ear to an extent recognized as a disability for VA purposes.

2.  The Veteran does not have current shin splints or any residuals thereof.	

3.  The Veteran's current left shoulder disability did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

4.  The Veteran's current lower respiratory disease did not have its clinical onset in service and is not otherwise related to active duty.

5.  The Veteran's current gastrointestinal disability did not have its clinical onset in service and is not otherwise related to active duty.

6.  Since July 14, 2010, the Veteran has had at worst level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The Veteran does not have shin splints or any residuals of shin splints that are the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 5107(b); 38 C.F.R. § 3.303. 

3.  The Veteran's current left shoulder disability was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2013).

4.  The Veteran's current lower respiratory disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1113(b), 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b).

5.  The Veteran's current gastrointestinal disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 5107(b); 38 C.F.R. § 3.303.

6.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for a higher initial rating for left ear hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

With respect to the claims of service connection for right ear hearing loss, bilateral residuals of shin splints, a left shoulder disability, a lower respiratory disease, and a gastrointestinal disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in September 2007 and July 2010, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for right ear hearing loss, bilateral shin splints, a left shoulder disability, a lower respiratory disease, and a gastrointestinal disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the September 2007 and July 2010 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's September 2012 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for right ear hearing loss, bilateral residuals of shin splints, a left shoulder disability, a respiratory disease, and a gastrointestinal disability and entitlement to a higher initial rating for left ear hearing loss) and asked the Veteran about the nature of his claimed disabilities and the severity of his claimed hearing loss.  Further, the Veteran provided testimony as to the symptoms and history of his claimed disabilities and the treatment received for the disabilities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the underlying service connection claims and the appeal for a higher initial rating for left ear hearing loss in December 2012 and June 2013 to obtain additional evidence (i.e. VA treatment records and VA examinations to assess the severity of the Veteran's service-connected left ear hearing loss and to obtain opinions as to the nature and etiology of his claimed right ear hearing loss, left shoulder disability, residuals of shin splints, gastrointestinal disability, and respiratory disease) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the available identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his claimed disabilities.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left ear hearing loss and to obtain opinions as to the nature and etiology of his other claimed disabilities.   

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiners who conducted April and August 2010 and March 2013 VA examinations noted that the Veteran's hearing disabilities consisted of hearing loss and tinnitus.  During the August 2010 VA examination, the Veteran reported that as a result of his hearing difficulties he was unable to hear co-workers who talked to him from a distance and struggled to hear others on daily basis (especially if noise was present).  He indicated during the March 2013 VA examination that hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  Hence the functional effects of the Veteran's hearing disability were considered.

The April and August 2010 and March 2013 VA audiological examinations were otherwise adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the examiners as to the severity of the Veteran's hearing loss. For example, the examiners who conducted the examinations noted that the Veteran had normal hearing to mild sensorineural hearing loss.

In its December 2012 and June 2013 remands, the Board instructed the AOJ to, among other things: ask the Veteran to identify any additional relevant VA and private treatment records; attempt to obtain any additional relevant private treatment records for which appropriate release forms had been submitted; obtain any relevant treatment records from the VA Medical Center in Houston, Texas (VAMC Houston) and the VA outpatient clinic in Lufkin, Texas (VAOPC Lufkin) dated prior to March 6, 2007 and since March 30, 2012 and any other sufficiently identified and relevant VA treatment records; and afford the Veteran VA examinations to assess the severity of his service-connected left ear hearing loss and to obtain opinions as to the nature and etiology of his claimed right ear hearing loss, left shoulder disability, residuals of shin splints, gastrointestinal disability, and respiratory disease.

All relevant VA treatment records from VAMC Houston and VAOPC Lufkin dated since March 2012 have been obtained and associated with the record.  Also, VA examinations were conducted in March and October 2013.  These examinations included an assessment of the severity of the Veteran's service-connected left ear hearing loss and assessments as to the nature and etiology of his claimed right ear hearing loss, left shoulder disability, residuals of shin splints, gastrointestinal disability, and respiratory disease.

In July 2013 the AOJ sent the Veteran a letter and asked him to identify any additional relevant treatment records and to submit the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the July 2013 letter.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant private treatment records, VA has no further duty to attempt to obtain any private treatment records.

The AOJ contacted VAMC Houston (which is also the parent facility of VAOPC Lufkin) in December 2012 and November 2013 and requested copies of all treatment records dated prior to March 31, 2007 and March 6, 2007, respectively.  VAMC Houston responded that there were no such records in its possession or at its storage facility.  Hence, the Board finds that any further efforts to obtain treatment records from VAMC Houston and VAOPC Lufkin dated prior to March 2007 would be futile.  38 C.F.R. § 3.159(c)(2).

Therefore, the AOJ substantially complied with all of the Board's relevant December 2012 and June 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

A. Right Ear Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran contends that he began to experience right ear hearing loss around the time of his separation from service in 1992 and that such hearing loss is the result of exposure to loud noises in service associated with military equipment and weaponry.  However, there is no medical evidence of current right ear hearing loss as defined by VA at any time since the Veteran's claim was received in July 2010.  

During an April 2010 VA audiological examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
15
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

An August 2010 VA audiological examination report reflects that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
25
30
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

During a March 2013 VA audiological examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

The Veteran has not undergone any other reported hearing examinations during the claim period.  He is certainly competent to report the symptoms and history of his claimed right ear hearing loss and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.  However, the determination of whether a Veteran's hearing impairment constitutes a hearing loss disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current right ear hearing loss under VA law at any time since his claim was received in July 2010, service connection for this disability is not warranted.  Thus, the preponderance of the evidence is against the Veteran's claim and the claim of service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385.

B. Residuals of Shin Splints

The Veteran reported during the September 2012 hearing that he experienced soreness in his shins which he claims is related to shin splints that he experienced in service.  Service treatment records confirm that he was treated for bilateral shin splints in May 1985.  Nevertheless, as explained below, the evidence dated since his claim was received in August 2007 reflects that he does not have any current shin splints or residuals thereof.

The Veteran has not reported, and the evidence does not otherwise indicate, any specific post-service treatment for shin splints or a residual thereof and the Veteran acknowledged during a March 2010 VA examination and the September 2012 hearing that he did not have a current diagnosis of shin splints.  The March 2010 VA examination report reflects that he did not have any problems with his shins, he did not take any medications for shin problems, he did not have any inflammatory joint disease, he did not experience any incapacitating events, he did not use splints, he did not experience any shin injury or undergo any surgery, and his daily activities and employment were not affected by any shin problems.

Examination of the lower legs revealed that there were no palpable deformities of the tibia and that there was no indication of compartment syndrome.  The ranges of motion of the knees were normal (i.e. flexion to 140 degrees and extension to 0 degrees) and repetitive motions did not produce any pain, weakness, or fatigue.  Although X-rays were not taken, the examiner who conducted the March 2010 VA examination indicated that X-rays were not needed and that the Veteran had "absolutely no symptoms or complaints of shin splints."

A March 2013 VA examination report indicates that the Veteran had a history of shin splints during boot camp in May 1985, but that he did not have any current symptoms related to his shins, that X-rays were normal, that examination of his shins was normal, and that there was no pathology.  Overall, the examiner indicated that there was no evidence of shin splints and that the Veteran had not received any treatment for shin splints since May 1985.

There is otherwise no clinical evidence of any private or VA medical treatment for shin splints or any residuals of shin splints at any time during the claim period.  Although the Veteran has contended that he has residuals of such a disability, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to diagnose shin splints or any specific residual of shin splints or to conclude that any current symptoms are related to a specific disability.  Rather, it would require medical expertise to evaluate his symptoms, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of any current shin splints or residuals of shin splints during the claim period, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The Board acknowledges that the Veteran reported soreness in his shins during the September 2012 hearing.  He is competent to report symptoms of possible shin splints, such as pain.  Also, there is no evidence to explicitly contradict his report and his report is not otherwise inconsistent with the evidence of record.  Thus, the Veteran's report of shin soreness is credible.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.

Nevertheless, although a diagnosis is not always necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported shin pain, but an underlying disability has not been shown by competent evidence.

In light of the lack of evidence of a diagnosed disability, the weight of the evidence is against a finding of current shin splints or any residual thereof.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim and the appeal is denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

C. Left Shoulder Disability, Gastrointestinal Disability, and Lower Respiratory Disease

VA examination reports dated in March 2013 include diagnoses of degenerative joint disease (including arthritis) of the left acromioclavicular joint, GERD, asthma, and acute bronchitis.  Thus, current left shoulder and gastrointestinal disabilities and a current lower respiratory disease have been demonstrated.

The Veteran contends that he has current left shoulder and gastrointestinal disabilities and a current lower respiratory disease which are related to service.  Specifically, he claimed in his January 2008 notice of disagreement that the training exercises and physical activities in service were "the cause of all [his] aches and pains."  The Board also notes that the Veteran has reported an extensive history of tobacco use.  For example, he reported during a March 2013 VA respiratory examination that he began smoking at the age of 18 and that he continued to smoke a half pack per day at the time of the examination.

Initially, the Board acknowledges that the Veteran has reported a history of respiratory problems prior to service.  For instance, he reported on a February 1985 report of medical history form completed for purposes of entrance into service that he was treated for asthma at an unidentified hospital in Texas when he was "a very small child," but that there were no exacerbations or evidence of the disease since that time.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is certainly competent to report a history of respiratory problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing respiratory disease (including asthma) and the Veteran's February 1985 entrance examination was normal other than for a left arm vaccination scar.  Therefore, the evidence is not clear and unmistakable that any respiratory disease pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his left shoulder and gastrointestinal disabilities and lower respiratory disease.  Service treatment records include October 1986, September 1987, and March 1991 reports of treatment for upper respiratory infections with associated nasal congestion.  Although the Veteran was coughing up yellowish phlegm at the time of the September 1987 evaluation, examinations revealed that his lungs were clear.  Also, he was treated for a left shoulder injury in February 1987.  He was examined and found physically qualified for duty.

There is no evidence of any other complaints of or treatment for left shoulder, gastrointestinal, or lower respiratory problems in the Veteran's service treatment records.  A separation examination report is not included among his service treatment records.   
If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed arthritis (including any left shoulder arthritis) in service and the Veteran has not contended that arthritis existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current left shoulder and gastrointestinal disabilities and current lower respiratory disease did not manifest until many years after service.  The earliest post-service clinical evidence of left shoulder, gastrointestinal, and respiratory problems are a March 2007 VA nursing education note and a March 2007 VA primary care nursing note which include reports of shoulder pain and a history of GERD and asthma.  During the March 2013 VA examination, the Veteran reported that he began experiencing left shoulder and gastrointestinal problems approximately 10 years and 15 years prior to the examination, respectively (i.e. since approximately 2003 and 1998, respectively).

There is no objective clinical or lay evidence of any earlier left shoulder, gastrointestinal, or lower respiratory problems following service.  The absence of any objective clinical or lay evidence of left shoulder, gastrointestinal, or lower respiratory problems for many years after the Veteran's separation from service in February 1992 weighs against a finding that his current left shoulder disability, gastrointestinal disability, or lower respiratory disease were present in service or in the year or years immediately after service.

In addition, the medical opinions of record reflect that the Veteran's current left shoulder disability, gastrointestinal disability, and lower respiratory disease are not related to service.  The physician assistant who conducted the March 2013 VA examination opined that the Veteran's current left shoulder disability, gastrointestinal disability, and lower respiratory disease were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the Veteran had a one-time complaint of left shoulder pain in service.  Specifically, he had injured the shoulder prior to service (3 weeks before active duty training), but had a normal examination and was found to be fit for duty.  There were no other complaints, evaluations, or treatment noted in service and no evidence of a chronic ongoing condition associated with service.  Also, there was no evidence of aggravation by service.

As for the Veteran's current gastrointestinal disability, the examiner explained that the Veteran specifically reported that gastrointestinal symptoms began after service and that there were no service treatment records indicating treatment for gastrointestinal problems in service.  Also, the Veteran had given differing accounts of his symptomatology and its onset, thus making his reliability as a historian questionable.

With respect to the current lower respiratory disease, the examiner reasoned that there was evidence that the Veteran reported a history of childhood asthma, but that he had reportedly not had any symptoms since that time and there was no evidence of any treatment for asthma since service.  He was treated for bronchitis twice since 2007, but there was no indication that this ever occurred in service.  While he did experience a cough with an acute illness in service (and he was competent to report such symptoms), the medical providers who treated him at the time were trained to assess his illness and provide a diagnosis.  He was diagnosed as having upper respiratory infections in service and not bronchitis.  The bronchitis that he experienced in the years since service (as well as intermittent shortness of breath) was very likely related to his smoking history.

An October 2013 VA examination report includes an opinion that it was not likely ("less likely than not") that the Veteran's bronchitis was incurred in or otherwise related to service.  This opinion was based on the fact that he was never diagnosed as having or treated for bronchitis in service.  There was no objective evidence of a diagnosis of bronchitis until 2009.

The Board acknowledges that the examiner who provided the March 2013 opinion pertaining to the Veteran's current left shoulder disability explained that the Veteran had injured the shoulder prior to service (described as 3 weeks before active duty training).  It is unclear from a review of the service treatment records as to whether the documented left shoulder injury actually occurred prior to service and it appears that it may have occurred during service in February 1987.  Nevertheless, the remainder of the examiner's explanation is accurate to the extent that an examination of the Veteran's shoulder at the time of the documented injury was normal, that there were no further complaints of or treatment for left shoulder problems during service, and that there is no evidence of any ongoing left shoulder disability which had its onset in service.  

The March and October 2013 opinions were otherwise based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his claimed disabilities are related to his various physical activities and duties in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current disabilities are related to any specific activities in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

Lastly, the Board notes that the Veteran has reported a history of tobacco use since the age of 18 and that this implies that he also used tobacco in service.  However, compensation is not payable for disability resulting from the use of tobacco products in service.  38 U.S.C.A. § 1103 (West 2002).  This prohibition applies to all claims received after June 9, 1998. Pub.L. 105-178, Title VIII, § 1005; 112 Stat. 866 (Jul. 22, 1998).  The Veteran's current claim of service connection for a respiratory disease has been recognized as being received in August 2007.  Hence, service connection for a lower respiratory disease is not warranted on the basis of any tobacco use in service.

There is no other evidence of a relationship between the Veteran's current left shoulder disability, gastrointestinal disability, and lower respiratory disease and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any competent evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability, gastrointestinal disability, and lower respiratory disease are related to service, manifested in service, or manifested within a year after his February 1992 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claims of service connection for a left shoulder disability, a gastrointestinal disability, and a lower respiratory disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Higher Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

If impaired hearing is service-connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non service-connected ear (right ear in this case) will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the April 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
15
15
20
25
19

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

Using Table VI, the April 2010 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

During the August 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left ear
30
30
25
30
29

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.

Using Table VI, the August 2010 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

During the March 2013 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:
Hertz
1,000
2,000
3,000
4,000
Average
Left ear
10
15
20
20
16

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.

Using Table VI, the March 2013 VA examination revealed level I hearing in the left ear.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for a compensable rating for left ear hearing loss at any time since the effective date of service connection.  .  

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant an initial compensable rating for left ear hearing loss, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a compensable rating.

III Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The symptom of the Veteran's claimed disability is left ear hearing loss.  This symptom is specifically contemplated by the rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).




IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for bilateral residuals of shin splints is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a lower respiratory disease is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to an initial compensable rating for left ear hearing loss is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current left ankle disability which is related to left ankle problems that he experienced in service.  Service treatment records include May and July 1985 reports of treatment for left ankle pain and swelling.  The Veteran reportedly did not experience any ankle trauma and the ankle "just started hurting."  Examination of the ankle in May 1985 revealed that there was trace edema along the lateral aspect of the ankle.  However, the ranges of left ankle motion were normal.  A diagnosis of Achilles bursitis was provided.  The Veteran has reportedly experienced intermittent ankle swelling ever since service.

A VA examination was conducted in March 2013 to assess the nature and etiology of the Veteran's claimed left ankle disability and he was diagnosed as having Achilles bursitis.  The examiner who conducted the examination opined that the diagnosed left ankle disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  This opinion was based on the fact that the Veteran had a one-time complaint related to his left ankle in August 1985 and was diagnosed as having Achilles bursitis.  There were no other complaints and no other treatment for left ankle problems in service.  Thus, there was no evidence of a chronic condition associated with service.

In December 2013, the examiner who conducted the March 2013 VA examination re-reviewed the Veteran's claims file and indicated that the March 2013 opinion remained unchanged.  The examiner reasoned that there was no evidence of a chronic ongoing condition associated with service and that there was no evidence of any complaints of or evaluation/treatment for a left ankle disability since 1985.

The March and December 2013 opinions are insufficient because they are entirely based on a lack of objective clinical evidence of treatment for left ankle problems for many years after service and they do not reflect consideration of the Veteran's report of a continuity of left ankle symptomatology in the years since service.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

As for the claim of service connection for a headache disability, the Board's June 2013 remand instructed that the Veteran be afforded a VA examination to assess the nature and etiology of his claimed headaches.  The examiner was asked to opine as to whether the Veteran's current headaches were a symptom related to his sinus/respiratory disease or whether they represented a separate and distinct disease entity.  If the latter, the examiner was to also opine as to whether the headaches were related to service.

A VA examination was conducted in October 2013 and the Veteran was diagnosed as having sinus headaches and headaches not otherwise specified (NOS).  The physician assistant who conducted the examination opined that it was not likely ("less likely than not") that the Veteran's headaches were related to his sinus/respiratory disorders.  The examiner explained that a review of the Veteran's records indicated that he described headaches which were distinct from the headaches that he experienced in service.  He reported that the current headaches had their onset after service and that they were an achy pain involving the "whole head."  The headaches in service, however, were located in the "sinus area."  The triggers for headaches and the duration of the headaches also differed.

The examiner also noted that during a 2010 VA examination, the Veteran reported symptoms consistent with headaches due to allergic rhinitis or upper respiratory infection.  He did not, however, report such headaches during the October 2013 examination.  There were no treatment records documenting treatment for sinus-type headaches.  Thus, there was no evidence of continuity of symptoms related to allergy or upper respiratory infection.

The October 2013 opinion is insufficient because it is unclear as to whether the Veteran's current headaches are a separate disease entity or whether they are a symptom of another disability.  Additionally, the opinion and accompanying rationale allude to a conclusion that if the headaches are a separate and distinct disease entity, they may be related to the now service-connected allergic rhinitis.

Thus, a remand is necessary to afford the Veteran new VA examinations to assess the nature and etiology of his current left ankle disability and headaches.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569. 

Moreover, in a December 2013 rating decision the AMC granted service connection for allergic rhinitis and assigned an initial noncompensable disability rating.  In February 2014, the Veteran's representative submitted a notice of disagreement with respect to the rating assigned in the December 2013 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issue of entitlement to an initial compensable rating for allergic rhinitis.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Schedule the Veteran for a VA examination (with an examiner other than the one who conducted the March 2013 VA examination) to determine the etiology of his current left ankle disability.  All indicated tests and studies shall be conducted.

All evidence of record, including a copy of this remand and all relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

For each current left ankle disability identified (i.e. any left ankle disability diagnosed since August 2007), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current left ankle disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's left ankle problems in service, is related to physical activities performed in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all left ankle disabilities diagnosed since August 2007, all instances of treatment for left ankle problems in the Veteran's service treatment records (including the May and July 1985 reports of treatment for left ankle pain and swelling and a diagnosis of Achilles bursitis), the Veteran's reports of physical activities in service, and his report of a continuity of left ankle symptomatology in the years since service.  The examiner is advised that although the May 1985 service treatment record indicates that the Veteran may have experienced left ankle problems prior to service, he was presumed sound at service entrance.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for left ankle problems for many years after service cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current headaches.  All indicated tests and studies shall be conducted.

All evidence of record, including a copy of this remand and all relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

For any current headaches identified (i.e. any headaches experienced since August 2007), the examiner shall answer all of the following questions:

(a)  Do the headaches represent a separate and distinct disease entity or are they a symptom of the Veteran's service-connected allergic rhinitis?

(b)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected allergic rhinitis, is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service, is related to the Veteran's headaches in service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected allergic rhinitis, is it at least as likely as not (50 percent probability or more) that the current headache disability was caused (in whole or in part) by his service-connected allergic rhinitis?

(d)  If the Veteran has a current disability manifested by headaches that is separate and distinct from his service-connected allergic rhinitis, is it at least as likely as not (50 percent probability or more) that the current headache disability was aggravated (made chronically worse) by his service-connected allergic rhinitis?

If a current headache disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all headaches diagnosed since August 2007 and all instances of treatment for headaches in the Veteran's service treatment records. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  
If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


